Citation Nr: 1128285	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected paroxysmal supraventricular tachycardia and hypertension.
.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to June 1989 and from May 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for sleep apnea.  A VA examination or opinion is deemed necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability; and, (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a sleep disorder.  However, there are multiple statements from fellow soldiers indicating that they witnessed the Veteran snore loudly and experience breathing problems in his sleep.

In addition, the Veteran is service-connected for paroxysmal supraventricular tachycardia and hypertension.  In a November 2007 VA medical center cardiology consultation note, it was noted that sleep apnea could be associated with arrthymias, palpitations, and hypertension.

Based on the foregoing, there is evidence that the Veteran may have current sleep apnea that is related to his military service and/or to a service-connected disability.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any sleep disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, lay statements, and assertions.  

It should be noted that there are lay statements indicating that individuals had witnessed the Veteran snore loudly in service and experience breathing problems in his sleep.  In addition, a November 2007 VA medical center cardiology consultation note stated that sleep apnea could be associated with arrthymias, palpitations, and hypertension.


The examiner should identify all current sleep disorders, including sleep apnea.  For each diagnosis identified, the examiner should state when the disorder first manifested. He or she should also indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service.  In so doing, the examiner should address the lay statements indicating that the Veteran snored in service and had breathing problems in his sleep.

The examiner should also comment as to whether it is at least as likely as not that that the current sleep disorder is either caused by or permanently aggravated by the Veteran's service-connected paroxysmal supraventricular tachycardia and hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completion of the above action and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


